NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 5/17/22 arguments vis-à-vis 35 U.S.C. 112 rejections, simply stating that the rejections were addressed by the 5/17/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.
Applicant's 5/17/22 arguments, supported by the 5/17/22 r1.132 Declaration (“Decl.”), vis-à-vis prior art rejections employing JP2006-328051A (machine English transl’n) (“’051”) as the primary reference therefor, simply stating that the rejections were addressed by the 5/17/22 claim amendments, have been fully considered and are persuasive in view of said amendments and Decl.  Said rejections are withdrawn.
Applicant's 5/17/22 arguments, supported by the 5/17/22 r1.132 Declaration (“Decl.”), vis-à-vis prior art rejections employing the 2013 Pang et al. JACS article and the Supporting Information (“Pang-SI”) as the primary reference therefor, simply stating that the rejections were addressed by the 5/17/22 claim amendments, have been fully considered and are persuasive in view of said amendments and Decl.  Said rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be ‘051, whose teachings and suggestions are in the 2/18/22 Office Action.  Claim 1 has been allowed over ‘051 because ‘051 does not teach or suggest employing HOAc in addition to its non-HOAc organic solvent as claim 1 requires; the obviousness thereof is foreclosed upon by the Decl.’s showing of criticality/unexpected results by the presence of HOAc in claim 1’s method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 26, 2022
Primary Examiner
Art Unit 1736